Exhibit 10.1

 

 

 

ASSET PURCHASE AGREEMENT

Dated as of April 19, 2010

by and among

GREEN PLAINS GRAIN COMPANY TN LLC,

as the Buyer,

and

UNION CITY GRAIN COMPANY LLC,

DYER GIN COMPANY, INC. and

THOMAS W. WADE, JR. LIVING TRUST DATED JULY 25, 2002

Collectively as the Seller

And

WADE GIN COMPANY, LLC

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page

ARTICLE I PURCHASE AND SALE OF ASSETS

   1 Section 1.01    Purchase and Sale of Assets    1 Section 1.02    Purchase
Price    3 Section 1.03    Payment of Purchase Price    4 Section 1.04   
Allocation of Purchase Price    5 Section 1.05    Further Assurances    5
ARTICLE II CLOSING    5 Section 2.01    The Closing    5 Section 2.02   
Instruments of Conveyance, Transfer, Assumption, Etc    5 ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLER    7 Section 3.01    Organization,
Standing and Power    7 Section 3.02    Authority; Execution and Delivery;
Enforceability    7 Section 3.03    No Conflicts; Consents    7 Section 3.04   
Financial Statements; Undisclosed Liabilities    7 Section 3.05    Absence of
Certain Changes or Events    8 Section 3.06    Sufficiency of Acquired Assets   
8 Section 3.07    Taxes    8 Section 3.08    Litigation    9 Section 3.09   
Compliance with Applicable Laws    9 Section 3.10    Environmental Matters    10
Section 3.11    Intellectual Property    10 Section 3.12    Contracts    11
Section 3.13    Indebtedness    12 Section 3.14    Permits    12 Section 3.15   
Brokers    12 Section 3.16    Title to Real Property; Entire Business    12
Section 3.17    Tangible Personal Property    14 Section 3.18    Transactions
with Affiliates    14 Section 3.19    Employees and Benefit Plans    14 Section
3.20    Capitalization of Seller; No Subsidiaries    14 Section 3.21   
Insurance    15 Section 3.22    Accuracy of Information    15 ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE BUYER    15 Section 4.01    Organization,
Standing and Power    15 Section 4.02    Authority; Execution and Delivery;
Enforceability    15 Section 4.03    No Conflicts; Consents    15

 

i



--------------------------------------------------------------------------------

Section 4.04    Brokers    16 Section 4.05    Accuracy of Information    16

ARTICLE V

   16 Section 5.01    Release of Encumbrances    16 Section 5.02    Advise of
Changes    16 Section 5.03    Employee Matters    16 Section 5.04    Expenses   
16 Section 5.05    Press Releases    16 Section 5.06    Tax Matters    16
Section 5.07    Affiliate Contracts    17 Section 5.08    Confidentiality.    17
Section 5.09    Names Following Closing    17 Section 5.10    Title and Survey
   17 ARTICLE VI CONDITIONS PRECEDENT    18 Section 6.01    Conditions to Each
Party’s Obligation to Effect the Closing    18 Section 6.02    Conditions to
Obligations of the Buyer    18 Section 6.03    Conditions to Obligation of the
Seller    19 ARTICLE VII INDEMNIFICATION    20 Section 7.01    Indemnification
by the Seller    20 Section 7.02    Indemnification by the Buyer    20 Section
7.03    Claims    20 Section 7.04    Certain Limitations    20 Section 7.05   
Survival    21 ARTICLE VIII SURVIVAL OF REPRESENTATIONS AND WARRANTIES    21
Section 8.01    Survival of Representations and Warranties    21 Section 8.02   
Survival    21 ARTICLE IX GENERAL PROVISIONS    22 Section 9.01    Notices    22
Section 9.02    Definitions    22 Section 9.03    Severability    22 Section
9.04    Counterparts    22 Section 9.05    Entire Agreement; No Third-Party
Beneficiaries    22 Section 9.06    Amendments    23 Section 9.07    Assignment;
Successors in Interest    23 Section 9.08    Governing Law    23 Section 9.09   
Resolution of Conflicts    23 Section 9.10    Risk of Loss    24 Section 9.11   
Interpretation    24

 

ii



--------------------------------------------------------------------------------

Section 9.12    Waiver    25

 

EXHIBITS    Exhibit A    Acquired Assets Bill of Sale Exhibit B    Selling
Parties Non-Competition Agreement Exhibit C    Form of Warranty Deeds Exhibit D
   Promissory Note Exhibit E    Transition Services Agreement Exhibit F   
Assignment of Contracts Exhibit G    Wade Gin Bill of Sale Exhibit H    Wade Gin
Assignment of Contracts SCHEDULES Schedule 1.01(a)(i)    Real Property Schedule
1.01(a)(ii)    Machinery and Equipment Schedule 1.01(a)(iii)    Technology
Schedule 1.01(a)(v)    Assumed Contracts Schedule 1.01(a)(vi)    Permits
Schedule 1.01(a)(xi)    Grain Inventory & Grain Contracts Schedule 1.01(b)(i)   
Excluded Assets Schedule 1.02(c)    Retained Liabilities Schedule 1.04   
Purchase Price Allocation Schedule 3.03    Consents and Filings - Seller
Schedule 3.04(a)    Financial Statements Schedule 3.04(b)    Undisclosed
Liabilities Schedule 3.05    Absence of Certain Changes or Events Schedule 3.06
   Sufficiency of Acquired Assets Schedule 3.11(a)    Intellectual Property
Schedule 3.11(b)(i)-(iv)    Agreements Affecting Intellectual Property Schedule
3.12    Contracts Schedule 3.13    Indebtedness Schedule 3.14    Permits
Schedule 3.15    Brokers Schedule 3.16    Title to Real Property; Entire
Business Schedule 3.17    Tangible Personal Property Schedule 3.18   
Transactions with Affiliates Schedule 3.19    Employees; Employee Benefits
Schedule 3.20    Capitalization of Seller Schedule 5.01    Release of
Encumbrances Schedule 9.02    Definitions

 

iii



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT (herein, together with the Annexes, Schedules and
Exhibits attached hereto, referred to as this “Agreement”), dated as of
April 19, 2010, by and among GREEN PLAINS GRAIN COMPANY TN LLC, a Delaware
limited liability company (the “Buyer”), UNION CITY GRAIN COMPANY LLC, a
Tennessee limited liability company, DYER GIN COMPANY, INC., a Tennessee
corporation and THOMAS W. WADE, JR. LIVING TRUST DATED JULY 25, 2002 (each a
Seller, and collectively the “Seller” or the “Selling Parties”) and Wade Gin
Company, LLC (“Wade Gin”), with respect to certain sections as set forth herein
(capitalized terms used in this Agreement are defined or otherwise referenced in
Schedule 9.02),

W I T N E S S E T H :

WHEREAS, the Seller owns certain grain elevators in Tennessee (the “Business”);
and

WHEREAS, the Seller desires to sell to the Buyer, and the Buyer desires to
acquire from the Seller, the Acquired Assets upon the terms and conditions
hereinafter set forth; and

WHEREAS, as a condition and inducement to the Buyer to enter into this Agreement
and incur the obligations set forth herein, concurrently with the execution and
delivery of this Agreement, Thomas W. Wade, III has entered into the Selling
Parties Non-Competition Agreement; and

NOW, THEREFORE, in consideration of the mutual representations and warranties
and covenants made herein, the Buyer and the Selling Parties, each intending to
be legally bound, hereby agree as follows:

ARTICLE I

PURCHASE AND SALE OF ASSETS

Section 1.01 Purchase and Sale of Assets.

(a) At the Closing provided for in Section 2.01, on the terms and subject to the
conditions set forth in this Agreement, the Seller shall sell, convey, transfer,
assign and deliver to the Buyer, free and clear of any and all Encumbrances
(except for Permitted Encumbrances and Permitted Liens), and the Buyer shall
purchase and acquire from the Seller all of the right, title and interest of the
Seller in and to the Acquired Assets. The term “Acquired Assets” means all
business, properties, assets, goodwill and rights of the Seller of whatever kind
and nature, real or personal, tangible or intangible, that are owned, leased or
licensed by the Seller on the Closing Date other than the Excluded Assets,
including, without limitation, all of the right, title and interest of the
Seller as of the Closing Date in and to:

(i) the real property and interests therein owned by the Seller included the
real property as more particularly described on Schedule 1.01(a)(i), including
land, improvements, leasehold interests, appurtenant easements, fixtures,
structures, and personal property affixed to such Real Property (the “Real
Property”);

(ii) all machinery, equipment, furniture, furnishings, vehicles and other
tangible personal property and interests therein of the Seller used or held for
use in connection with the Acquired Assets or the Business and all usable spare
parts relating thereto including, without limitation, the machinery, equipment
and usable spare parts set forth on Schedule 1.01(a)(ii);



--------------------------------------------------------------------------------

(iii) all past, current and developmental formulations, forms, specifications,
processes, trade secrets, inventions and invention disclosures for which no
Patents are pending, industrial rights and technological know-how, technical
data and customer lists, databases and all documentation related to the
foregoing, owned or used by or on behalf of the Seller relating to any of the
Acquired Assets or the Business (the “Technology”), including, but not limited
to, those set forth on Schedule 1.01(a)(iii);

(iv) all books, records, files and other data (including those stored
electronically) of the Seller relating to any of the Acquired Assets or the
Business;

(v) all non-grain Contracts for the lease of personal property or for use,
services, storage, handling, throughput, management, operations, marketing and
sales used or held for use in connection with the Acquired Assets or the
Business, including, without limitation, the Contracts set forth on
Schedule 1.01(a)(v) (the “Assumed Contracts”);

(vi) all approvals, consents, permits, licenses, registrations, certificates,
ratifications, permissions, confirmations, endorsements, certifications,
qualifications, authorizations and clearances of any Governmental Entity issued
or granted to the Seller including, without limitation, those required to be
obtained or filed pursuant to Environmental Laws, relating, in each case, to any
of the Acquired Assets or the Business (the “Permits”) including, but not
limited to, the Permits set forth on Schedule 1.01(a)(vi);

(vii) all Intellectual Property including the goodwill associated therewith, and
the Seller’s right to sue for, and remedies against, past, present or future
infringements thereof, and rights of priority and protection of interest
therein;

(viii) all non-grain inventories of the Seller including, without limitation,
inputs, raw materials, feed stocks, chemical and other inputs, works in
progress, consigned goods, finished goods, supplies, parts, spare parts
(including, without limitation, any of the foregoing held for the benefit of the
Seller and in the possession of others) used or held for use in connection with
the Acquired Assets or the Business as of the Closing Date, except for
Fertilizer and Seed Inventory (“Inventory”);

(ix) all fertilizer and seed inventory which includes diesel fuel, propane,
fertilizer-liquid, fertilizer- dry bulk, fertilizer-hardware, prepaid
fertilizer, chemicals and seed (“Fertilizer and Seed Inventory”);

(x) all prepaid expenses, advances or deposits, including, without limitation,
any prepaid expenses, advances, or any security deposits for the Acquired
Assets, with or paid to third parties of the Seller relating to this Business;

(xi) the names “Kenton Grain, Como Grain, Union City Grain, and Dyer Grain” and
all goodwill of the Seller and its Affiliates associated with the Acquired
Assets or the Business;

(xii) all non-wheat grain inventory and grain contracts, as set forth on
Schedule 1.01(a)(xi) (“Grain Inventory and Grain Contracts”); and

(xiii) with respect to Wade Gin, the trucks and contracts as set forth in the
Wade Gin Bill of Sale and Wade Gin Assignment of Contracts in Exhibit G and H,
respectively.

(b) Notwithstanding anything in this Agreement to the contrary, specifically
excluded from the Acquired Assets are the right, title and interest of the
Seller in or to all assets specifically set forth in Schedule 1.01(b)(i)
(collectively, the “Excluded Assets”).

 

2



--------------------------------------------------------------------------------

Section 1.02 Purchase Price.

(a) In consideration of the sale, conveyance, transfer, assignment and delivery
of the Acquired Assets by the Seller, pursuant to Section 1.01(a), the Buyer
agrees to pay to the Seller, in accordance with Section 1.03, the Purchase
Price.

(b) On the terms and subject to the conditions set forth in this Agreement and
the Acquired Assets Bill of Sale, at the Closing, the Seller shall assign to the
Buyer all of its rights under the Real Property, the Assumed Contracts and the
Permits and all of its obligations under the Contracts listed on Schedule
1.01(a)(v) and the Permits listed on Schedule 1.01(a)(vi), in each case to the
extent such obligations arise after the Closing, and the Buyer shall accept the
assignment of all of the Seller’s rights thereunder and shall assume all of the
Seller’s obligations thereunder, to the extent such obligations arise after the
Closing. To the extent that Applicable Law permits such an assignment and the
notice to or consent of any Person is required, the Seller shall deliver to, and
obtain from, the applicable Person the required consent or notice in accordance
with the terms and conditions of the applicable Assumed Contract or Permit, and
shall use best efforts to obtain any required consents, upon terms substantially
similar to those enjoyed by the Seller under such Assumed Contract or Permit,
prior to the Closing Date. To the extent that (i) Seller is unable to obtain any
such required consents to assignment or (ii) Applicable Law does not permit the
Seller to assign any Assumed Contract or Permit that would otherwise constitute
a Purchased Asset, the Seller shall (A) provide to the Buyer, at the request of
the Buyer, the benefits of any such Contract or Permit, and (B) enforce and
perform, at the request and reasonable expense of the Buyer, for the account of
the Buyer, any rights or obligations of the Seller arising from any such
Contract against or in respect of any third party, including the right to elect
to terminate any Contract in accordance with the terms thereof upon the advice
of the Buyer, or otherwise enter into with the Buyer such other arrangements
sufficient to provide equivalent benefits and burdens to the Buyer.

(c) Notwithstanding anything in this Agreement to the contrary, the Buyer shall
not assume, and the Seller shall be responsible for the payment, satisfaction,
performance and discharge of any and all liabilities, obligations, claims,
demands, expenses, damages or responsibilities of the Seller, whether known or
unknown, absolute, accrued, contingent or otherwise and whether due or to become
due. Such liabilities are including, but not limited to, those terms set forth
on Schedule 1.02(c) (collectively, the “Retained Liabilities”).

(d) Notwithstanding anything contained herein to the contrary, (i) the Seller or
the Buyer, as the case may be, shall receive credit for the current installment
of real estate taxes and assessments (including any assessment imposed by
private covenant) paid by the Seller on or before the Closing Date and
applicable to the Seller’s period of ownership or applicable to the Buyer’s
period of ownership, respectively, even if such taxes and assessments are not
yet due and payable and (ii) the following assets and liabilities of the Real
Property shall be apportioned between the Seller and the Buyer as of the Closing
Date, as if the Buyer were vested with title to the Acquired Assets during the
entire day on which the Closing occurs (income and expenses for the period
before the day of Closing shall be for the account of the Seller and income and
expenses for the period on and after the day of the Closing shall be for the
account of the Buyer):

(A) gas, electricity and other utility charges for which Seller is liable, if
any, such charges to be apportioned at the Closing on the basis of the most
recent meter reading occurring prior to the Closing; and

(B) any other operating expenses or other items pertaining to the Acquired
Assets or the Real Property which are customarily prorated between a buyer and a
seller in the area in which the business is located.

If the amount of any such expenses, taxes and assessments for the year or period
in which the Closing occurs are not yet known or fixed, the most recent amount
of such expenses, charges, taxes and assessments shall be used for such
proration and either party shall be entitled to a post-Closing adjustment when
the actual amount is finally determined, which adjustment shall be reflected in
the First Installment Payment.

 

3



--------------------------------------------------------------------------------

(e) For purposes of the Retained Liabilities, whenever reference is made to
liabilities and obligations, such reference shall be deemed to include any
liabilities, obligations, claims, demands, expenses, damages or responsibilities
pertaining thereto, whether known or unknown, absolute, accrued, contingent or
otherwise, and whether due or to become due.

Section 1.03 Payment of Purchase Price. In exchange for all of the undivided
interests in the Acquired Assets, the Buyer shall deliver to the Seller the
Purchase Price comprised of the Closing Payment, the First Installment Payment,
the Second Installment Payment and the Third Installment Payment, as follows:

(a) At least three (3) Business Days prior to the Closing Date, the Seller shall
prepare or cause to be prepared and delivered to the Buyer a statement setting
forth a reasonable estimate of the Grain Inventory and Grain Contracts. The
Grain Inventory and Grain Contracts shall be valued based on actual value as set
forth in accordance with Schedule 1.01(a)(xi) and the Fertilizer and Seed
Inventory shall be valued based on the lower of Seller’s cost or market, as
determined under GAAP. Buyer shall also pay an additional amount for Seller
advances on stored grain. At the Closing, the Buyer shall (i) pay to the Seller
in cash by wire transfer to an account or accounts (designated by the Seller in
writing at least three (3) Business Days prior to the Closing Date) an amount
equal to $13,500,000, and (ii) pay the agreed upon amount for the Grain
Inventory and Contracts, an agreed amount for the Fertilizer and Seed Inventory
and an agreed amount for Seller advances on stored grain (such amounts in
(i) and (ii), the “Closing Payment”) and (iii) deliver a promissory note, in the
form attached hereto as Exhibit D, in the amount of $3,000,000, at the rate and
subject to the setoff terms provided therein (the “Promissory Note”). Within
five (5) Business Days following the Closing, there shall be a true-up valuation
of the amount paid under (ii) of this subsection of the Grain Inventory and
Grain Contracts and Fertilizer and Seed Inventory, based on a USDA measurement
of the Grain Inventory, and mutual agreement with respect to the Grain
Contracts, Fertilizer and Seed Inventory. To the extent, (a) Buyer has underpaid
for such assets, Buyer shall pay to Seller in cash by wire transfer to the
account designated by Seller, such true-up amount, and (b) Buyer has overpaid
for such assets, Seller shall pay to Buyer in cash by wire transfer to the
account designated by Buyer, such true-up amount. At closing, Buyer shall also
pay to Wade Gin an amount equal to $450,000, in full consideration for the
assets conveyed by the Wade Gin Bill of Sale, and shall also assume the
contracts listed in the Wade Gin Assignment of Contracts.

(b) Subject to the Buyer’s right of setoff as provided in this Agreement and in
the Promissory Note, on or before the first annual anniversary of the Closing
Date, the Buyer shall deliver to the Seller the initial payment on the
Promissory Note, an amount equal to $1,000,000 plus accrued interest at a simple
rate of five percent (5%) per annum on the initial Promissory Note balance of
$3,000,000 (such amount, the “First Installment Payment”) by wire transfer to an
account or accounts designated by the Seller in writing at least three
(3) Business Days prior to the first anniversary of the Closing.

(c) Subject to the Buyer’s right of setoff as provided in this Agreement and in
the Promissory Note, on or before the second annual anniversary of the Closing
Date, the Buyer shall deliver to the Seller an amount equal to $1,000,000 , plus
accrued interest on such amount, at a simple rate of five percent (5%) per annum
on the remaining Promissory Note balance (such amount, the “Second Installment
Payment”) by wire transfer to an account or accounts designated by the Seller in
writing at least three (3) Business Days prior to the second anniversary of the
Closing.

(d) On or before the third annual anniversary of the Closing Date, the Buyer
shall deliver to the Seller an amount equal to the remaining Promissory Note
balance, if any, plus accrued interest on such amount, at a simple rate of five
percent (5%) per annum on such balance (such amount, the “Third Installment
Payment”) by wire transfer to an account or accounts designated by the Seller in
writing at least three (3) Business Days prior to the third anniversary of the
Closing.

 

4



--------------------------------------------------------------------------------

Section 1.04 Allocation of Purchase Price. The Purchase Price, as adjusted by
the provisions of this Agreement, shall be allocated as mutually agreed to by
the parties as soon as practical following the Closing substantially consistent
with the guidelines set forth on Schedule 1.04 hereto. Neither the Seller nor
the Buyer shall take any position on any return, declaration, report or
information return or statement relating to Taxes inconsistent with such
allocation, unless so required by Applicable Law. Notwithstanding any other
provision of this Agreement, the agreement set forth in this Section 1.04 shall
survive the Closing Date indefinitely.

Section 1.05 Further Assurances. At the Closing and from time to time after the
Closing, at the reasonable request of the Buyer and without further
consideration, the Seller shall promptly execute and deliver to the Buyer such
agreements, certificates and other instruments of sale, conveyance, assignment
and transfer, and take such other action, as may be reasonably requested by the
Buyer more effectively to sell, convey, assign and transfer to and vest in the
Buyer (or to put the Buyer in possession of) any of the Acquired Assets. In
addition, at the Closing and from time to time after the Closing, at the
reasonable request of the Buyer and without further consideration, the Seller
shall take, or cause to be taken, all actions, and do, or cause to be done, and
assist and cooperate with the Buyer in doing, all things necessary, proper or
advisable in connection with the preparation and filing with the appropriate
Governmental Entities of all documents required to be prepared and filed in
connection with the transfer of the Permits to the Buyer pursuant to this
Agreement.

ARTICLE II

CLOSING

Section 2.01 The Closing. The closing of the transaction contemplated hereby
(the “Closing”) shall take place within 48 hours of the signing of this
Agreement (which signing is deemed to occur at 4:00 PM on Monday, April 19,
2010), at the offices of Ed Wallis, attorney for Seller, or such other location
as designated by the parties, except for the purchase and sale of the Real
Property shall take place as set forth below. The time and date upon which the
Closing occurs is herein referred to as the “Closing Date”. The purchase and
sale of the Real Property shall be deemed to be part of the Closing hereunder
and completed in accordance with the provisions hereof and shall occur through
the Title Company, at its office concurrently with the Closing hereunder.

Section 2.02 Instruments of Conveyance, Transfer, Assumption, Etc.

(a) The Seller shall execute, if applicable, and deliver, or cause the Title
Company, as appropriate, to execute, if applicable, and deliver, to the Buyer at
the Closing (or prior to the Closing as may be necessary in order to convey
title to the Real Property at the Closing):

(i) the Acquired Assets Bill of Sale in the form attached hereto as Exhibit A
(the “Acquired Assets Bill of Sale”);

(ii) the Warranty Deeds for the Real Property;

(iii) a receipt for the Purchase Price;

(iv) the Buyer’s Title Policy and the Lender’s Title Policy;

(v) the Non-Competition Agreement in the form attached hereto as Exhibit B
executed by Thomas W. Wade III (the “Selling Parties Non-Competition
Agreement”);

(vi) the Assignment of Contracts as set forth in Exhibit F;

 

5



--------------------------------------------------------------------------------

(vii) the Wade Gin Bill of Sale and Wade Gin Assignment of Contracts as set
forth in Exhibits G and H, respectively;

(viii) the documents required to be filed with and issued by the appropriate
Governmental Entities in connection with the transfer to the Buyer of the
Permits;

(ix) an assignment of any trademarks, copyrights, Patents and any and all
documents, agreements, certificates and other instruments as may be necessary to
register the Intellectual Property in the name of the Buyer in any jurisdiction
requested by the Buyer, in a form reasonably satisfactory to the Buyer;

(x) appropriate state, county and city transfer tax returns with respect to the
real property;

(xi) a certificate of an officer of each Seller and Wade Gin, as the case may
be, certifying that the resolutions adopted by its managing body were duly and
validly adopted and are in full force and effect, and authorize the execution
and delivery by the Seller and Wade Gin, as the case may be, of this Agreement
and the other Transaction Agreements to which the Seller and Wade Gin, as the
case may be, is a party, and the performance by the Seller and Wade Gin, as the
case may be, of its obligations hereunder and thereunder;

(xii) a certificate of an officer of each Seller and Wade Gin, as the case may
be, as to the incumbency of certain of the Seller’s and Wade Gin’s officers and
certifying that the copies of the Seller’s Governing Documents attached thereto
are true and correct;

(xiii) each of the certificates and other documents contemplated by Section 6.02
hereof; and

(xiv) such other agreements, certificates and other instruments required to be
delivered by the Seller under this Agreement or any of the other Transaction
Agreements or as the Buyer or its counsel may reasonably request to consummate
the transactions contemplated by this Agreement or the other Transaction
Agreements, including but not limited to a Transition Services Agreement in
substantially the form set forth in Exhibit E.

(b) The Buyer shall execute, if applicable, and deliver to the Seller at the
Closing:

(i) the Closing Payment in accordance with Section 1.03(a);

(ii) the Acquired Assets Bill of Sale, the Wade Gin Bill of Sale, the Wade Gin
Assignment of Contracts and the Assignment of Contracts;

(iii) the Selling Parties Non-Competition Agreement;

(iv) a certificate of the Secretary of the Buyer certifying that the resolutions
adopted by the Buyer’s member attached thereto were duly and validly adopted and
are in full force and effect, and authorize the execution and delivery by the
Buyer of this Agreement and the other Transaction Agreements to which it is a
party, and the performance by the Buyer of its obligations hereunder and
thereunder; and

(v) each of the certificates and other documents contemplated by Section 6.03
hereof.

 

6



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER

Each Seller hereby represents and warrants to the Buyer as follows:

Section 3.01 Organization, Standing and Power. Each Seller is duly organized,
validly existing and in good standing under the laws of the State in which it
was organized and has full power and authority and possesses all governmental
franchises, licenses, permits, authorizations and approvals necessary or
desirable to enable it to own, lease or otherwise hold its properties and assets
and to conduct its businesses as presently conducted. Each Seller is duly
qualified to do business in each jurisdiction where the nature of its business
or the ownership or leasing of its properties make such qualification necessary
or where the failure to so qualify could not reasonably be expected,
individually or in the aggregate with all other such failures, to have a Seller
Material Adverse Effect.

Section 3.02 Authority; Execution and Delivery; Enforceability. Each Seller has
all requisite power and authority to execute this Agreement and each of the
other Transaction Agreements to which such Seller is (or will be) a party and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery by each Seller of this Agreement and of each of the other Transaction
Agreements to which such Seller is (or will be) a party and the consummation by
each Seller of the transactions contemplated hereby and thereby, has been duly
authorized by all necessary action on the part of such Seller, including,
without limitation, approval of its members, shareholders or other authorized
parties, as the case may be. Each Seller has duly executed and delivered this
Agreement, and this Agreement constitutes a legal, valid and binding obligation
of each Seller, enforceable against such Seller in accordance with its terms,
and each other Transaction Agreement to which such Seller is (or will be) a
party, when duly executed and delivered, will constitute a legal, valid and
binding obligation of such Seller, enforceable against each Seller in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights generally
or by general equitable principles.

Section 3.03 No Conflicts; Consents. Except as set forth in Schedule 3.03, the
execution and delivery by each Seller of this Agreement and each of the other
Transaction Agreements to which such Seller is (or will be) a party does not,
and the consummation of any transaction and compliance with the terms hereof and
thereof will not, conflict with, or result in any violation of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
benefit under, or to increased, additional, accelerated or guaranteed rights or
entitlements of any Person under, or result in the creation of any Encumbrance
upon assets of such Seller (including, without limitation, the Acquired Assets)
under, any provision of (a) the Seller’s Governing Documents, (b) any Contract
listed on Schedule 1.01(a)(v) and any Permit listed on Schedule 1.01(a)(vi), or
(c) subject to the filings and other matters referred to in the following
sentence, (i) any judgment, order, injunction, award, decree or writ
(“Judgment”), (ii) any federal, state, local or foreign statute, law (including,
common law), code, ordinance, rule or regulation enacted, adopted, issued or
promulgated by any Governmental Entity (“Applicable Law”) applicable to the
Seller or any of its assets (including, without limitation, the Acquired Assets)
or (iii) any written or oral request of any Governmental Entity. No consent,
approval, license, permit, order or authorization (“Consent”) of, or
registration, declaration or filing with, or notice to (“Filing”), any federal,
state, local or foreign government or any court of competent jurisdiction,
administrative agency or regulatory authority or commission or other
governmental authority or instrumentality, domestic or foreign (a “Governmental
Entity”) or any Person party to any Assumed Contract or other issuer of any
Permit, is required to be obtained or made by or with respect to such Seller in
connection with the execution, delivery and performance of any transaction
contemplated by this Agreement or any other Transaction Agreements, other than
the Consents and Filings set forth in Schedule 3.03.

Section 3.04 Financial Statements; Undisclosed Liabilities.

(a) Set forth as Schedule 3.04(a) are the financial statements of the Selling
Parties (the “Seller Financial Statements”). Except as noted therein, all such
Seller Financial Statements (including, without limitation, the balance sheet
dated December 31, 2009 (the “Reference Balance Sheet”)) are true, complete and
correct, were prepared in accordance with United States generally accepted
accounting principles (“GAAP”) consistently applied throughout the periods
indicated and present fairly the financial position of the Seller at and as of
such dates and the results of operations and cash flows for the periods then
ended.

 

7



--------------------------------------------------------------------------------

(b) There are no liabilities, debts, obligations or claims relating to the
business of any nature, absolute or contingent, except (i) as and to the extent
reflected or reserved against on the Reference Balance Sheet; (ii) incurred
since the date of the Reference Balance Sheet in the ordinary course of business
consistent with prior practice; (iii) open purchase or sales orders or
agreements for delivery of goods and services in the ordinary course of business
consistent with prior practice and with respect to which, as of the Closing
Date, such Seller is not in default; or (iv) items set forth in Schedule
3.04(b).

Section 3.05 Absence of Certain Changes or Events. Except as disclosed in
Schedule 3.05, since the Reference Balance Sheet Date, there has not been any
Seller Material Adverse Change; each Seller has conducted the Business only in
the ordinary course and in substantially the same manner as previously
conducted.

Section 3.06 Sufficiency of Acquired Assets. The Acquired Assets include, except
as set forth in Schedule 3.06, all the assets reflected on the Seller Financial
Statements (other than receivables and consumable assets used in the ordinary
course of business). The Acquired Assets constitute all the assets necessary for
the conduct of the Business by the Buyer immediately following the Closing in
the same manner as conducted on the date of the Reference Balance Sheet Date and
as conducted by the Seller as of the date hereof.

Section 3.07 Taxes.

(a) For purposes of this Agreement, (i) “Tax” or “Taxes” shall mean all federal,
state, local, provincial, school and fire district, foreign, withholding,
payroll, employment, unemployment, disability, social security or excise taxes
and similar assessments, including all interest, penalties and additions imposed
with respect to such amounts; (ii) “Pre-Closing Tax Period” shall mean all
taxable periods through the Closing Date and the portion of any taxable period
through the Closing Date that includes (but does not end on) the Closing Date;
and (iii) “Returns” shall mean returns, reports or forms, including information
returns.

(b) (i) each Seller has filed or caused to be filed all Returns required to be
filed by or on behalf of such Seller on or prior to the Closing Date; (ii) each
such Return was duly and timely filed (after giving effect to any valid
extensions); and (iii) each such Return is true, correct and complete. The
liabilities in relation to Taxes reflected in such Returns are the only
liabilities with respect to Taxes to which such Seller is subject, for the
periods covered by such Returns. All Taxes in relation to the Business and
Acquired Assets which such Seller incurs up to and including the Closing Date
(whether or not shown on any Return) have been or will be paid by such Seller.

(c) All Taxes and other assessments that each Seller is required by law to
withhold or collect, including, but not limited to, sales, use, value added and
goods and services Taxes, and amounts required to be withheld by such Seller
with respect to employees, creditors, independent contractors or Members, have
been duly withheld or collected and either have been paid over or will be paid
over within the applicable time period to the proper taxing authority or are
held in separate bank accounts for such purpose.

(d) There are no Liens upon any of the assets or properties of each Seller which
arose in connection with any failure to pay any Taxes.

 

8



--------------------------------------------------------------------------------

(e) Except as set forth in Schedule 3.07: (i) no Seller is not a party to, or
otherwise bound by, any tax sharing, tax indemnity or similar agreement;
(ii) each Seller has no liability (by contract, operation of law or otherwise)
for the Taxes of any other Person; and (iii) the Buyer shall not, as a result of
the consummation of the transactions contemplated herein, become liable for any
such Taxes.

(f) Except for the Acquired Assets disclosed in this Agreement or the Schedules
hereto as leased to the Seller, each Seller owns for Tax purposes all of the
Acquired Assets.

(g) With respect to the Business and the Acquired Assets, there have not been
(i) any audits or investigations of any Seller by any Tax authority, and no
Seller has received any notice that any such audit or investigation will be
commenced, (ii) any rulings by any Tax authority requested by or issued to any
Seller or (iii) any elections filed by any Seller to change any Tax accounting
methods. No Seller has executed or entered into a closing agreement pursuant to
Section 7121 of the Code or any similar provision of state or local law.

(h) Seller has not executed or filed with the IRS or any other Governmental
Entity any agreement or document extending, or having the effect of extending,
the period for assessment or collection of any Taxes.

(i) No claim has been received by any Seller from any authority in any
jurisdiction where such Seller does not file Returns, stating that such Seller
is, or may be, subject to taxation by such jurisdiction. Seller has not entered
into any transactions that are required to be disclosed pursuant to Treasury
Regulation Section 1.6011-4 or Section 6011 of the Code or any analogous
provision of state law.

(j) Seller has at all times since its date of formation been classified and
treated for U.S. Federal, state and local income tax purposes as an entity, in
the same form in which it conducts business at this time. Since its formation,
no jurisdiction in which any Seller files or has filed Returns treats, or has
ever treated, any Seller as an entity other than its current entity status for
income Tax purposes. No Seller, other than Dyer Gin Company, Inc. has ever made
an election to be excluded from the provisions of subchapter K of the Code, or
is (or ever has been) classified as an association taxable as a corporation or a
publicly traded partnership under Section 7704 of the Code.

Section 3.08 Litigation. There is (a) no outstanding Judgment of any
Governmental Entity against any Seller relating to the Business or any of the
Acquired Assets, (b) no suit, action, claim, dispute or legal, governmental,
administrative, arbitration or regulatory proceeding (“Proceeding”) pending or,
to the best knowledge of Seller, threatened against any Seller relating to the
Business or any of the Acquired Assets, (c) no investigation by any Governmental
Entity pending or, to the best knowledge of Seller, threatened against any
Seller relating to the Business or any of the Acquired Assets and (d) there are
no facts or circumstances that could reasonably be expected to give rise to any
Judgment or Proceeding that would be required to be disclosed pursuant to this
Section 3.08 if a Judgment or Proceeding were commenced with respect thereto.

Section 3.09 Compliance with Applicable Laws.

(a) Seller has not received any communication or otherwise has knowledge of any
facts which have, or reasonably should have, led the Seller to believe that any
of the licenses, permits, registrations, approvals, concessions, franchises and
authorizations issued by any Governmental Entity and required to be held by the
Seller under Applicable Laws are not currently in good standing. The Seller is
not nor has at any time been nor has received any notice that it is or has been
in violation of or in default under any Applicable Laws. This Section 3.09 does
not relate to matters with respect to Taxes, Environmental Matters, Real
Property or Employees and Benefit Plans, which are the subject of Sections 3.07,
3.10, 3.16 and 3.19, respectively.

 

9



--------------------------------------------------------------------------------

(b) No Governmental Entity has commenced or to the best knowledge of the Seller,
threatened to commence, (i) any action to withdraw approvals, licenses,
registrations, permits, or authorizations for the products of the Business or
(ii) any action to enjoin the use of the Seller’s assets or the production of
any product of the Business, nor has the Seller received any written notice to
such effect.

(c) The Seller has delivered to the Buyer copies of all (i) inspection
observations, (ii) inspection reports, (iii) warning letters and (iv) other
correspondence relating to compliance with any Applicable Laws or regulatory
requirements, in each case to the extent received by the Seller from any
Governmental Entity relating to any of the products of the Business and/or
arising out of the conduct or operation of the Business.

Section 3.10 Environmental Matters.

(a) The Seller has provided the Buyer with all environmental reports,
assessments and audits prepared by or on behalf of the Seller or any
Governmental Entity relating to the Business, or otherwise relating to the
operations at the Real Property or any other manufacturing or other facility or
property of the Seller used primarily in connection with the Business.

(b) Buyer will not have liability under any Environmental Law, including any
liability or responsibility for remediation of Hazardous Materials, following
the Closing as a result of any facts, events or circumstances, including any
Release by the Seller, involving or relating to the Business or the Acquired
Assets and occurring prior to the Closing. The Seller has no knowledge of any
proposed regulatory action, condition or change in the law that could cause the
Acquired Assets or Business to incur capital expenditures and/or increases in
operating and maintenance costs exceeding $25,000 individually or $50,000 in the
aggregate, the Seller has no knowledge of any soil or groundwater contamination
associated with the Acquired Assets, the Seller has not received any written
notice of a pending or threatened action, demand, investigation or inquiry by
any Governmental Entity or other Person relating to any actual or alleged
violations by the Seller or the Business of Environmental Laws or any actual or
potential obligation to investigate or take any other action relative to the
Release or threatened Release of any Hazardous Materials (as defined herein)
generated, disposed of, treated, stored, shipped or otherwise handled by the
Business and the Business has at all times been conducted in compliance in all
material respects with all Environmental Laws, and the Seller has not entered
into or agreed to any court decree or order or is subject to any Judgment
relating to compliance by the Business with any Environmental Law or to the
investigation or cleanup by the Business of Hazardous Materials. As used in this
Agreement, the term “Environmental Laws” means any and all applicable federal,
state, local and foreign law, treaty, regulation, ordinance, judicial decision,
judgment, order, decree, injunction, permit or agreement entered into, issued,
or promulgated by any Governmental Entity, relating to the environment,
preservation or reclamation of natural resources, or to the management, Release
or threatened Release of Hazardous Materials or to human health and safety. As
used in this Agreement, the term “Hazardous Materials” means any pollutant,
contaminant or waste, or any toxic, radioactive or hazardous substance,
chemical, material, petroleum product, constituent or waste regulated, or
classified as such, in each case under any Environmental Law. As used in this
Agreement, the term “Release” means any release, discharge, emission or disposal
to air, water, land or groundwater.

Section 3.11 Intellectual Property.

(a) Schedule 3.11(a) sets forth a true and complete list of all Patents,
copyrights, copyright registrations and applications, trademarks, trade names,
domain names, URLs, service marks, common law marks, trade dress registrations
and applications , royalty rights and other intellectual property and
proprietary rights, whether or not subject to statutory registration or
protection, owned, used, filed by or licensed to the Seller that relate to any
Purchased Asset, that are owned, used, filed by, applied for or licensed to the
Seller in connection with the Business or the Acquired Assets, or that relate in
any manner to the products of the Business or the names set forth on Schedule
3.11(a) or are or were otherwise used, previously used or created in
contemplation of use for the conduct of the Business (collectively, the
“Intellectual Property”).

 

10



--------------------------------------------------------------------------------

(b) None of the Intellectual Property or Technology violates, misappropriates,
conflicts with or infringes any Patents, trademarks, trade names, service marks,
common law marks, domain names, trade dress, industrial property, trade secrets,
copyrights or any other intellectual property or proprietary rights and
applications therefore of any other Person. No claims are pending or threatened
against the Seller by any Person with respect to the ownership, validity,
enforceability, effectiveness or use of any Intellectual Property or Technology
and the Seller has not received any communications alleging that the Seller has
violated, misappropriated or infringed any rights relating to any Patents,
design Patents, trademarks, trade names, service marks, common law marks, domain
names, trade dress, trade secrets, industrial property and copyrights or any
other intellectual property or proprietary rights and applications therefore of
any Person or asserting any infringement, dilution, unfair competition or
conflict with the asserted rights of any other Person in connection with the use
by the Seller of any of the Intellectual Property or Technology.

Section 3.12 Contracts. Except as set forth in Schedule 1.01(a)(v), Schedule
1.01(a)(xi) and Schedule 3.12 (or, in the case of oral Contracts or oral Grain
Contracts, true and complete summaries of the material terms of which are set
forth in Schedule 3.12), the Seller is not a party to or bound by any agreement,
contract, lease, option, license, commitment, instrument or any other binding
obligation or arrangement (oral or written) by or to which any of the Acquired
Assets are bound or subject or which are material to the conduct of the Business
(collectively, the “Contracts”) including, without limitation, any:

(a) covenant not to compete or other covenant of the Seller (i) limiting or
restricting the development, manufacture, marketing, distribution or sale of any
of the products of the Business or any future line extension of such products
into other forms or (ii) limiting or restricting the ability of the Seller from
entering into any market or line of business or competing with any Person in
connection with the Business;

(b) Contracts with any Affiliate of the Seller or any Manager, officer, or
employee of the Seller (excluding the Buyer);

(c) continuing Contract for the future purchase or price of commodities, raw
materials, supplies or equipment;

(d) Contracts with distributors or other sales representative, customers or
suppliers;

(e) management, employment, service, consulting, severance or other similar type
of Contract (other than Contracts with the Buyer);

(f) mortgage, pledge, security agreement, deed of trust, loan agreement, credit
agreement, indenture, conditional sale or title retention agreement, equipment
financing obligation or other instrument, in any case, granting an Encumbrance
upon any of the Acquired Assets;

(g) collective bargaining agreement or other Contract with any labor union or
association representing employees;

(h) Contracts for (i) the purchase or lease of any real or personal property or
(ii) the sale or lease by the Seller of any real or personal property
(including, without limitation, the Real Property);

(i) Contracts regarding the Release, transportation or disposal of Hazardous
Materials, or the clean-up, abatement or other action relating to Hazardous
Materials or Environmental Laws;

 

11



--------------------------------------------------------------------------------

(j) Contracts establishing or creating any partnership, joint venture, limited
liability company, limited liability partnership or similar entity;

(k) Contracts to make any capital expenditures or capital additions or
improvements;

(l) Contracts relating to the storage or warehousing of any Inventory or
products of the Business, or the charter or purchase of transportation or
shipping services;

(m) guarantees or other Contracts in respect of any Indebtedness of any Person;
or

(n) any other Contract by or to which any of the Acquired Assets are bound or
subject.

Section 3.13 Indebtedness. Schedule 3.13 contains a true, accurate and complete
description of all outstanding Indebtedness issued or guaranteed, directly or
indirectly, by the Seller in connection with the Business or any of the Acquired
Assets.

Section 3.14 Permits. Except as set forth in Schedule 3.14, the Seller has not
received any notice that any issued or pending Permits, in each case issued or
granted to the Seller by any Governmental Entity and used by the Seller at any
time in connection with the conduct of the Business and the use of the Acquired
Assets, are under review by any Governmental Entity or subject to termination,
suspension, modification, revocation or non-renewal for any reason, or that they
will be subject to termination, suspension, modification, revocation or
non-renewal as a result of the execution, delivery and performance of this
Agreement or any of the other Transaction Agreements or for any other reason.

Section 3.15 Brokers. Except as set forth in Schedule 3.15, no broker,
investment banker, financial advisor or other Person, is entitled to any
broker’s, finder’s, financial advisor’s or other similar fee or commission in
connection with the transactions contemplated hereby or by any of the other
Transaction Agreements based upon arrangements made by or on behalf of the
Seller or any of its Affiliates.

Section 3.16 Title to Real Property; Entire Business.

(a) Schedule 3.16 contains a legal description of each parcel of Real Property
owned as of the date of this Agreement by the Seller. The Seller does not lease,
sublease, license, occupy, or use any real property or interests therein used in
connection with, or necessary for, the operation of the Business as presently
conducted, other than the Real Property. The Seller has not granted to any third
party a right to use or occupy any portion of the Real Property nor are there
any parties in possession of any portion of the Real Property, whether as
tenants, subtenants, trespassers or otherwise, except the Seller.

(b) The Seller has good and marketable fee simple title to the Real Property,
free and clear of all Encumbrances, except Permitted Encumbrances. Schedule 3.16
lists all Permitted Encumbrances with respect to the Real Property. The Seller
has paid, discharged or reserved for, all lawful claims which, if unpaid, could
become a Lien against the Real Property or any portion thereof.

(c) With respect to each parcel of Real Property and the buildings, structures,
improvements and fixtures thereon:

(i) No condemnation of the Real Property, or any portion thereof, has occurred.
There is no pending, and to the best knowledge of the Seller, threatened or
contemplated, appropriation, condemnation or like proceeding affecting the Real
Property or any part thereof or of any sale or other disposition of the Real
Property or any part thereof in lieu of condemnation.

 

12



--------------------------------------------------------------------------------

(ii) Except for assessments occurring on a regular basis in accordance with
Applicable Laws, there is no pending or, to the best knowledge of the Seller,
contemplated reassessment of any parcel included in the Real Property that is
reasonably expected to increase the real estate tax assessment for such
properties.

(iii) There is no pending, or to the best knowledge of the Seller, contemplated
proceeding to rezone any parcel of the Real Property. To the best knowledge of
the Seller, the uses for which each parcel of the Real Property are zoned do not
restrict, or in any manner impair, the current use of the Real Property or the
proposed use by the Buyer. To the best knowledge of the Seller, the Seller has
not received notice of any violation of any applicable zoning law, regulation or
other Applicable Law, related to or affecting the Real Property.

(iv) To the best knowledge of the Seller, all buildings, structures and other
improvements on the Real Property, including but not limited to driveways,
garages, landscaped areas and sewer systems, and all means of access to the Real
Property, are located completely within the boundary lines of the Real Property
and do not encroach upon or under the property of any other Person or entity. No
buildings, structures or improvements constructed on the property of any other
Person encroach upon or under the Real Property.

(v) The use of the Real Property, or any portion thereof, does not violate or
conflict with (i) any covenants, conditions or restrictions applicable thereto
or (ii) the terms and provisions of any contractual obligations relating
thereto.

(vi) None of the Real Property is subject to any right of first offer, right of
first refusal, option or other agreement for the sale or lease thereof.

(vii) The Seller has good and valid rights of ingress and egress to and from all
of the Real Property (including between separate parcels included within the
Real Property) from and to rail lines, rail spurs, pipelines and the public
street systems for all usual street, road and utility purposes and other
purposes necessary or incidental to the operation of the Business.

(viii) To the best knowledge of the Seller, all utilities required for or useful
in the operation of the Business either enter the Real Property through
adjoining streets and roads, or if they pass through adjoining private land,
they do so in accordance with valid public easements. All necessary utilities
(including without limitation, water, sewer, electricity and telephone
facilities) are available to the Real Property and there exists, to the best
knowledge of the Seller, no proposed limitation in or reduction of the quality
or quantity of utility services to be furnished to the Real Property. Permanent
adequate sewage and water systems and connections are available to the Real
Property as currently operated.

(ix) No Proceeding is pending or, to the best knowledge of the Seller, is
threatened, to revoke, suspend, modify or limit any of the Permits required
under Applicable Law with respect to its ownership of, leasehold interest in,
and use and occupancy of, the Real Property. No Permit will be subject to
revocation, suspension, modification or limitation as a result of this Agreement
or the consummation of the transactions contemplated hereby.

(x) Upon consummation of the transactions contemplated herein, the Seller will
have transferred, conveyed and assigned, and the Buyer will have acquired or
assumed fee title to the Real Property, free and clear of all Encumbrances other
than Permitted Encumbrances.

 

13



--------------------------------------------------------------------------------

(d) The Seller does not lease or sublease any real property to or from any
Person in the operation of the Business nor does the Seller have any right,
title or interest in or to any lease or sublease for real property.

(e) The Seller is not, and at no time has the Seller ever been, a United States
“real property holding corporation” as such term is defined in Section 897(c) of
the Code.

Section 3.17 Tangible Personal Property. Except as set forth or described in
Schedule 3.17, the Seller (a) owns and has good and marketable title to all of
the machinery and equipment included in the Acquired Assets purported to be
owned by it and (b) has valid and subsisting leasehold interests in all of the
Acquired Assets purported to be leased by it, in each case, free and clear of
any Encumbrances other than Permitted Encumbrances.

Section 3.18 Transactions with Affiliates. Except as set forth or otherwise
described in Schedule 3.18 (or, in the case of oral Affiliate Contracts, the
material terms of which are described in Schedule 3.18), there are no
agreements, contracts, leases, options, licenses, commitments, instruments or
any other binding obligations or arrangements (oral or written) between the
Seller, on the one hand, and any of its Affiliates, on the other hand, relating
to the Acquired Assets or the Business (the “Affiliate Contracts”). Except as
set forth on Schedule 3.18, all Affiliate Contracts will be terminated as of the
Closing Date and thereafter will be of no further force or effect.

Section 3.19 Employees and Benefit Plans.

(a) Schedule 3.19 attached hereto sets forth: (i) the name, current annual
compensation rate (including bonus and commissions), title, current base salary
rate, accrued bonus, accrued sick leave, accrued severance pay and accrued
vacation benefits of each present employee of the Business (each a “Business
Employee”); (ii) organizational charts of the Business; (iii) collective
bargaining, union or other employee association agreements; (iv) employment,
severance, termination, compensation, managerial, advisory and consulting
agreements; (v) employee confidentiality or other agreements protecting
intellectual property, formulae or information; (vi) any employee handbook(s);
(vii) any reports and/or plans prepared or adopted pursuant to the Equal
Employment Opportunity Act of 1972, as amended; (viii) each Benefit Plan
sponsored, maintained, or to which contributions are made, or to which an
obligation to contribute is incurred by the Seller or an ERISA Affiliate; and
(ix) the amount of any retirement or medical liabilities arising under any plan,
fund or arrangement and the identity of the plan, fund or arrangement giving
rise thereto.

(b) No Benefit Plan is subject to Title IV of ERISA or Section 412 of the Code,
and neither the Seller nor any ERISA Affiliate has incurred or could be expected
to incur any liability (contingent or otherwise) with respect to any such
Benefit Plan or any other plan or arrangement subject to Title IV of ERISA.

(c) Except as set forth on Schedule 3.19, the Seller (i) is not a party to any
employment or consulting agreement covering any Transferred Employee and
(ii) has not announced or otherwise made a commitment to create any bonus,
option, deferred compensation, pension, profit-sharing, salary continuation,
welfare benefit, severance, fringe benefit or retirement plan or arrangement
covering any Transferred Employee.

(d) The Seller has complied in all respects with ERISA, the Code and the
regulations thereunder and all other applicable federal or state statutes or
regulations governing the Benefit Plans.

Section 3.20 Capitalization of Seller; No Subsidiaries.

(a) Schedule 3.20 sets forth a complete and accurate list of the holders of the
issued and outstanding ownership interests, shares or units of each Seller. In
the case of limited liability company and

 

14



--------------------------------------------------------------------------------

corporate entities, the outstanding units and shares are all duly and validly
authorized and issued, fully paid and nonassessable. Except as set forth on
Schedule 3.20, there are no outstanding options, warrants, rights (including
conversion or preemptive rights) or agreements for the acquisition or purchase
from the Seller of any units, shares or ownership interests.

Section 3.21 Insurance.

The Seller has heretofore delivered to the Buyer complete and correct copies of
its insurance policies and agreements.

Section 3.22 Accuracy of Information. Neither this Agreement nor any schedule,
exhibit, statement, list, document, certificate or other information furnished
or to be furnished by or on behalf of the Seller in connection with this
Agreement or any of the transactions contemplated by this Agreement contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements herein or therein, in light of the circumstances in which
they are made, not misleading.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE BUYER

The Buyer hereby represents and warrants to the Seller as follows:

Section 4.01 Organization, Standing and Power. The Buyer is duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has full power and authority to conduct its businesses as presently
conducted. The Buyer is duly qualified to do business in each jurisdiction where
the nature of its business or the ownership or leasing of its properties make
such qualification necessary or where the failure to so qualify could not
reasonably be expected, individually or in the aggregate, to have a material
adverse effect on the Buyer.

Section 4.02 Authority; Execution and Delivery; Enforceability. The Buyer has
all requisite corporate power and authority to execute each of the Transaction
Agreements to which it is (or will be) a party and to consummate the
transactions contemplated hereby and thereby. The execution and delivery by the
Buyer of this Agreement, and of each of the other Transaction Agreements to
which it is (or will be) a party, and the consummation by it of the transactions
contemplated hereby and thereby, including the issuance, sale and delivery of
the Purchased Shares issuable hereunder, have been duly authorized by all
necessary corporate action on the part of the Buyer. The Buyer has executed and
delivered this Agreement, and this Agreement constitutes a legal, valid and
binding obligation of the Buyer, enforceable against the Buyer in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights generally
or by general equitable principles.

Section 4.03 No Conflicts; Consents. The execution and delivery by the Buyer of
the Transaction Agreements to which it is a party, does not, and the
consummation of any transaction and compliance with the terms hereof and thereof
will not, conflict with, or result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
benefit under, or to increased, additional, accelerated or guaranteed rights or
entitlements of any Person under, or result in the creation of any Encumbrance
upon any of its properties or assets under, any provision of (a) the Buyer’s
certificate of incorporation or by-laws, (b) any material contract, lease,
license, indenture, mortgage, note, bond, agreement, permit, concession,
franchise or other instrument to which the Buyer is a party or by which any of
its properties or assets is bound or (c) subject to the filings and other
matters referred to in the following sentence, any Judgment or Applicable Law
applicable to the Buyer or its properties or assets. No Consent of, or Filing
with, any Governmental Entity is required to be obtained or made by or with
respect to the Buyer in connection with the execution, delivery and performance
the Agreement or the consummation of the transaction.

 

15



--------------------------------------------------------------------------------

Section 4.04 Brokers . No broker, investment banker, financial advisor or other
Person, is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with the transactions contemplated
hereby or by any of the other Transaction Agreements based upon arrangements
made by or on behalf of the Buyer or any of its Affiliates.

Section 4.05 Accuracy of Information. Neither this Agreement nor any schedule,
exhibit, statement, list, document, certificate or other information furnished
or to be furnished by or on behalf of the Buyer in connection with this
Agreement or any of the transactions contemplated by this Agreement contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements herein or therein, in light of the circumstances in which
they are made, not misleading.

ARTICLE V

ADDITIONAL AGREEMENTS

Section 5.01 Release of Encumbrances. Except as set forth on Schedule 5.01, any
and all Encumbrances recorded against or in any way affecting the Acquired
Assets, including, but not limited to, the Real Property, and any mortgages,
deeds of trust, leasehold deeds of trust, financing statements, assignments and
subordination agreements granted by the Seller, shall have been satisfied; the
Buyer shall have received satisfactory evidence thereof; and the Seller shall
have duly executed and delivered for recordation all required releases of Liens,
termination statements and satisfactions with respect to Encumbrances being
repaid on or before the Closing.

Section 5.02 Advise of Changes. The Seller shall promptly advise the Buyer
orally and in writing of any occurrence, change or event prior to the Closing
which, if it occurred or existed on or prior to the date hereof, would have been
required to have been disclosed on any of the Schedules to be delivered by the
Seller to the Buyer pursuant to Article III.

Section 5.03 Employee Matters.

(a) The Buyer shall offer employment to those employees of Seller as it
determines in its sole discretion, commencing as of the Closing Date. Such
offers of employment shall require such individuals to resign their employment
with the Seller as a condition precedent for employment with the Buyer. All such
individuals who accept offers of employment with the Buyer as of the Closing
shall be referred to herein as “Transferred Employees”. The Seller shall assist
the Buyer in effecting such Transferred Employees’ change of employment as of
the Closing Date in an orderly fashion.

Section 5.04 Expenses.

(a) The Buyer and the Seller will bear their own expenses in connection with
this Agreement and its performance hereunder.

(b) The Buyer will pay one-half and the Seller will pay one-half of the amounts
payable to the Title Company in respect of the Title Commitments, copies of
exceptions and the Buyer’s Title Policy, including premiums (including premiums
for endorsements) and search fees.

Section 5.05 Press Releases. Except as required by law, any public announcements
regarding the transactions contemplated hereby shall be made only with the
mutual consent of the Seller and the Buyer.

Section 5.06 Tax Matters.

(a) All transfer Taxes, realty documentary stamp Taxes, sales, use, value added,
goods and services or similar Taxes, if any, payable by reason of this
transaction or the sale, transfer or delivery of the Acquired Assets shall be
paid and borne by the Seller. Notwithstanding the foregoing and the provisions
of Section 5.04(b) or any other statement in this Agreement, Seller shall not be
obligated to pay more than $25,000 for amounts payable under Section 5.06(a) and
5.04 (b).

 

16



--------------------------------------------------------------------------------

(b) All income or franchise Taxes payable by reason of this transaction shall be
reported and paid by the Selling Parties.

Section 5.07 Affiliate Contracts. Prior to the Closing, the Seller shall
terminate each of the Affiliate Contracts set forth or otherwise described in
Schedule 3.18, which termination shall not result in any liability or obligation
to the Buyer or result in any Encumbrance on any of the Acquired Assets.

Section 5.08 Confidentiality.

(a) From and after the date of this Agreement, the Selling Parties shall not,
and shall cause their respective Affiliates not to, disclose, divulge, furnish
or make accessible to any Person, any confidential or proprietary information
regarding the Business including, without limitation, the Intellectual Property,
the Technology, sales, profits, markets, products, clients, key personnel,
pricing policies, operation methods, technical processes, designs, business
affairs and methods, trade secrets and any other information not readily
available to the public (collectively, the “Confidential Information”). The
Selling Parties agree to keep, and cause their respective Affiliates to keep, in
strict confidence and not directly or indirectly disclose, divulge, furnish,
make accessible or use any of the Confidential Information. The obligations of
the Selling Parties under this Section 5.08 are in addition to, and not in
limitation or preemption of, all other obligations of confidentiality which the
Selling Parties may have to the Buyer hereunder.

(b) Notwithstanding anything herein to the contrary and except as reasonably
necessary to comply with any applicable federal and state securities laws, the
Selling Parties (and each employee, representative, or other agent of the
Selling Parties) may not disclose to any Person, without limitation of any kind,
the U.S. Federal tax treatment and tax structure of the transaction and all
materials of any kind (including opinions or other tax analyses) that are
provided to the Selling Parties, as the case may be, relating to such U.S.
Federal tax treatment and tax structure. For this purpose, “tax structure” is
any fact that may be relevant to understanding the U.S. Federal tax treatment of
the transaction.

Section 5.09 Names Following Closing.

(a) Immediately following the Closing, the Sellers shall each amend or terminate
any Governing Documents and amend or terminate any certificate of assumed name
or d/b/a filings so as to eliminate the names or any name that, in the judgment
of the Buyer, is similar to or includes any of the following names Union City
Grain, Dyer Grain, Kenton Grain, and Como Grain, and none of the Seller or any
of its Affiliates shall thereafter use those names or names confusingly similar
thereto; provided, however, the Seller may reference such names in
communications to their members, owners, shareholders or other third parties
relating to or referencing the transactions contemplated by this Agreement.

(b) As soon as reasonably practicable (and in any event within two months) after
the Closing Date, the Sellers shall cease to use any written or electronic
materials, including without limitation, letterhead, advertising materials,
forms, and Internet and e-mail addresses which include the words “Union City
Grain, Dyer Grain, Kenton Grain, or Como Grain”.

Section 5.10 Title and Survey. Prior to Closing, the Seller shall have, at its
expense, (i) obtain from the Title Company and deliver to the Buyer a
preliminary title report covering the Real Property (the “Title

 

17



--------------------------------------------------------------------------------

Commitment”) and a copy of each document referenced in the Title Commitment as
an exception to title to the Real Property and (ii) obtain and deliver to the
Buyer an existing ALTA survey of the Real Property made after the date of this
Agreement (the “Survey”). The Buyer shall have five (5) Business Days after the
date of receipt of the Title Commitment or the Survey, whichever is later (the
“Title Exam Deadline”) to review the Title Commitment and the Survey and to
notify Seller, in writing, of such objections as the Buyer may have to anything
affecting the Real Property contained in the Title Commitment or the Survey. Any
item contained in the Title Commitment or any matter shown on the Survey to
which the Buyer does not object prior to the Title Exam Deadline shall be deemed
a Permitted Encumbrance. In the event the Buyer shall notify the Seller of
objections to title or to matters shown on the Title Commitment or the Survey
prior to the Title Exam Deadline, the Seller shall use its best efforts to cure
such objections and take all steps to eliminate such objections as exceptions to
the Buyer’s Title Policy. Notwithstanding anything in this Agreement to the
contrary, all Liens that relate to Retained Liabilities shall not be Permitted
Encumbrances, Buyer objects to all such Liens, and the Seller shall pay and
discharge all such Liens at or prior to Closing. Nothing herein waives the
Buyer’s right to claim a breach of Section 3.16 or to claim a right to
indemnification as provided in Article VII if the Buyer suffers Damages as a
result of a misrepresentation with respect to the title of the Real Property.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01 Conditions to Each Party’s Obligation to Effect the Closing. The
respective obligation of each party to effect and complete the Closing is
subject to the satisfaction or waiver on or prior to the Closing Date of the
following conditions:

(a) No Injunctions or Restraints. No action, suit or Proceeding before any
Governmental Entity shall be pending, no investigation by any Governmental
Entity shall have been commenced, and no action, suit or proceeding by any
Governmental Entity shall have been threatened, against the Buyer or the Seller
or any of the principals, officers or directors of any of them, seeking to
restrain, prevent or change the transactions contemplated hereby or questioning
the legality or validity of any such transactions or seeking damages in
connection with any such transactions.

(b) Transaction Agreements. All the Transaction Agreements shall have been
executed and delivered to the respective parties to such agreements.

(c) Member/Shareholder/Owner Approval. Each of the Sellers shall have obtained
the requisite approval of this Agreement and the transactions contemplated
hereby by their respective governing body under their Governing Documents and
Applicable Law.

Section 6.02 Conditions to Obligations of the Buyer. The obligations of the
Buyer to effect and complete the Closing are further subject to the following
conditions:

(a) Representations and Warranties. All representations and warranties of the
Seller set forth in this Agreement qualified as to materiality shall be true and
correct, and those not so qualified shall be true and correct in all material
respects, in each case as of the date hereof and as of the Closing Date as
though made as of the Closing Date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties qualified as to materiality shall be true and
correct, and those not so qualified shall be true and correct in all material
respects, as of such earlier date). The Buyer shall have received a certificate
of the Seller signed on behalf of the Seller by a duly authorized officer of the
Seller to such effect.

 

18



--------------------------------------------------------------------------------

(b) Performance of Obligations of the Selling Parties. The Selling Parties shall
have performed in all respects all of its obligations required to be performed
by each of them under this Agreement on or prior to the Closing Date. The Buyer
shall have received a certificate of each Selling Party signed on behalf of the
Selling Party by a duly authorized officer of the Selling Party to such effect.

(c) Absence of Seller Material Adverse Effect. Since the date of the Referenced
Balance Sheet there shall not have been any event, change, effect or development
that, individually or in the aggregate, has had or could reasonably be expected
to have a Seller Material Adverse Effect.

(d) Consents and Approvals. All Consents with respect to any Governmental Entity
set forth in Schedule 3.03 shall have been obtained and be in full force and
effect and all Filings set forth in Schedule 3.03 shall have been made with the
appropriate Person, and the Buyer shall have been furnished with written
evidence satisfactory to it of the granting of such Consents or the submission
of such Filings, as the case may be.

(e) Satisfaction with Title Policy. On the Closing Date, (i) the Title Company
and the Buyer’s lender (“Lender”) shall have received an ALTA survey of the Real
Property, in form and substance reasonably satisfactory to both of them and
(ii) the Title Company shall be prepared to issue (A) to the Buyer ALTA owners’
policies of title insurance insuring that the Buyer, as of the Closing Date,
will be vested with fee title to the Real Property and containing exceptions
only for (A) Permitted Encumbrances, (B) any other matters created, permitted or
approved by the Buyer, and (C) otherwise in form reasonably acceptable to the
Buyer (the “Buyer’s Title Policy”) and (B) to the Lender an ALTA lenders’ title
insurance policy (the “Lender’s Title Policy”) insuring the matters described in
the Buyer’s Title Policy and that any mortgage the Lender shall receive on the
Real Property as security for the Buyer’s obligations to the Lender shall be a
valid first encumbrance on the Real Property, after consummating the
transactions under this Agreement, with such endorsements thereto as reasonably
requested by the Lender and containing exceptions to title reasonably acceptable
to the Lender.

(f) Permits. The Buyer shall have obtained (through assignment or otherwise) all
of the approvals, consents, permits, licenses, registrations, authorizations and
clearances of any Governmental Entity that the Buyer, in its sole discretion,
deems reasonably necessary or appropriate for the Buyer to operate the Business
consistent with past practice and in accordance with the Buyer’s reasonable
expectations.

(g) Selling Parties Non-Competition Agreement. The Selling Parties
Non-Competition Agreement shall have been executed and delivered by each of the
Selling Parties and shall be in full force and effect.

Section 6.03 Conditions to Obligation of the Seller. The obligation of the
Seller to effect and complete the Closing is further subject to the following
conditions:

(a) Representations and Warranties. The representations and warranties of the
Buyer set forth in this Agreement qualified as to materiality shall be true and
correct, and those not so qualified shall be true and correct in all material
respects, in each case as of the date hereof and as of the Closing Date as
though made as of the Closing Date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties qualified as to materiality shall be true and
correct, and those not so qualified shall be true and correct in all material
respects, as of such earlier date). The Seller shall have received a certificate
signed on behalf of the Buyer by a duly authorized officer of the Buyer to such
effect.

(b) Performance of Obligations of the Buyer. The Buyer shall have performed in
all material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date, and the Seller shall have received a
certificate signed on behalf of the Buyer by a duly authorized officer of the
Buyer to such effect.

 

19



--------------------------------------------------------------------------------

ARTICLE VII

INDEMNIFICATION

Section 7.01 Indemnification by the Seller. From and after the Closing, the
Selling Parties agree to defend, indemnify and hold harmless the Buyer, its
Affiliates and their respective officers, directors, stockholders, employees,
agents and representatives (individually, a “Buyer Indemnitee” and,
collectively, the “Buyer Indemnitees”), against and in respect of any and all
actions, suits, proceedings, losses, damages, claims, liabilities, demands,
assessments, judgments, costs (including capital costs), penalties, sanctions
and expenses, including reasonable attorneys’ fees (“Damages”) caused by or
resulting or arising from, (a) any breach of any representation or warranty set
forth in Article III or in any certificate or agreement delivered by the Seller
in connection herewith, (b) any failure by the Seller to perform or otherwise
fulfill or comply with any covenant, undertaking, agreement or obligation
hereunder or in any certificate or agreement delivered by the Seller in
connection herewith, (c) Retained Liabilities, or (d) the operation of the
Business or the Acquired Assets prior to the Closing.

Section 7.02 Indemnification by the Buyer. From and after the Closing, the Buyer
agrees to defend, indemnify and hold harmless the Seller and its Affiliates, and
their respective officers, Managers, members, stockholders, employees, agents
and representatives (individually, a “Seller Indemnitee” and collectively, the
“Seller Indemnitees”), against and in respect of Damages caused by or resulting
or arising from, any breach of any representation or warranty set forth in
Article IV or in any certificate or agreement delivered by Buyer in connection
herewith.

Section 7.03 Claims.

(a) Payments. The indemnification required by Sections 7.01 and 7.02 shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or Damages are
incurred; provided however such Damages shall need to exceed a deductible of
$25,000 on a cumulative basis on all claims before any claim may be made. The
Buyer and the Selling Parties acknowledge that any amount of indemnification
paid or setoff pursuant to this Article VII shall be considered adjustments to
the Purchase Price.

(b) Setoff.

(i) The right to setoff against the First and Second Installment Payments shall
be available, in accordance with the provisions of subsections (ii) and
(iii) below, to compensate each Buyer Indemnitee for all Damages subject to
indemnification pursuant to this Article VII, incurred or sustained by such
Buyer Indemnitee; provided, however, that any such claim for setoff against the
Installment Payments shall be subject to the limitations set forth in Sections
7.04 and 8.02.

(ii) In the event of a claim against the First or Second Installment Payments,
the Buyer shall give notice (a “Setoff Notice”) to the Seller specifying in
reasonable detail the nature and dollar amount (or a good faith estimate of the
dollar amount) of any Damages it has or may have sustained under this Article
VII. If the Seller gives notice to the Buyer disputing any Damages (a “Counter
Notice”) within fifteen (15) Business Days following receipt by the Seller of
the Setoff Notice, such dispute will be resolved as provided in subsection
(iii) below. If no Counter Notice is received by the Buyer within such
fifteen-day (15-day) period, then the dollar amount of Damages claimed by the
Buyer as set forth in its Setoff Notice shall be conclusively deemed a liability
of the Seller for purposes of this Agreement and Buyer shall deduct the amount
claimed in the Setoff Notice from one or more Installment Payments at the
election of the Buyer. The Buyer may make more than one claim of Damages with
respect to any underlying state of facts. If a Counter Notice is given with
respect to a claim for setoff against the Installment Payments, the parties
shall resolve the conflict in accordance with the procedures set forth in
Section 9.09.

 

20



--------------------------------------------------------------------------------

(iii) On the applicable date for payment of the First or Second Installment
Payment, the Buyer shall pay and distribute the applicable Installment Payment
(less any amounts established for setoff pursuant to the provisions of this
subsection 7.03(b) or in accordance with the procedures set forth in
Section 9.09), unless any claims against the First or Second Installment Payment
are then pending, in which case an amount equal to the aggregate dollar amount
(or a good faith estimate of the dollar amount) of such claims (as shown in the
Setoff Notice with respect to such claims) shall be retained by the Buyer until
the conflict is resolved in accordance with the procedures set forth in
Section 12.09 and the balance of the applicable Installment Payment shall be
paid to the Seller.

(iv) In the event the Buyer retains any portion of the First or Second
Installment Payment that is later established (pursuant to the provisions of
this subsection 7.03(b) or in accordance with the procedures set forth in
Section 9.09) to be payable to the Seller (any such amount, the “Installment
Balance”), the Buyer shall promptly pay to the Seller in cash an amount equal to
the Installment Balance plus interest on the Installment Balance at a simple
rate of five percent (5%) per annum commencing on the date set for payment of
the applicable Installment Payment and the date the Buyer delivers the
Installment Balance to the Seller.

(v) Except as set forth in Section 9.09, the Selling Parties and the Buyer agree
that from and after the Closing claims for setoff against the First and Second
Installment Payments are the exclusive remedy of the Buyer for any breach of
this Agreement by the Selling Parties.

Section 7.04 Certain Limitations. The aggregate amount of Damages recoverable,
pursuant to the provisions of this Article VII, by the Buyer Indemnitees shall
be limited to $500,000 , and the aggregate amount of Damages recoverable by the
Seller Indemnitees shall be limited to $25,000. Notwithstanding the foregoing,
no such amounts shall be limited to the extent such Damages arise on the basis
of fraud or an intentional violation of law or warranty or representation
contained herein.

Section 7.05 Survival. Subject to the limitations set forth in Section 8.02,
this Article VII shall survive termination of this Agreement without limitation.

ARTICLE VIII

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

Section 8.01 Survival of Representations and Warranties. The representations and
warranties contained in this Agreement shall survive the Closing and shall
terminate at the close of business on the date that is 18 months following the
Closing Date.

Section 8.02 Survival. After the expiration period, if any, has lapsed with
respect to such representations and warranties as described in Section 8.01,
neither the Seller nor the Buyer shall have any further obligations with respect
to such representations and warranties under Section 7.01(a) and Section 7.02,
except for claims for Damages in respect of which written notice has been given.

 

21



--------------------------------------------------------------------------------

ARTICLE IX

GENERAL PROVISIONS

Section 9.01 Notices. All notices, requests, claims, demands and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be delivered by hand or sent by confirmed facsimile (with
the original to follow by first class mail, postage prepaid) or sent, postage
prepaid, by registered or certified mail or internationally recognized overnight
courier service and shall be deemed given when so delivered by hand or
facsimile, or if mailed, three (3) days after mailing (one (1) Business Day in
the case of overnight courier service) at the following addresses (or at such
other address for a party as shall be specified by like notice):

(a) if to the Buyer, to:

Green Plains Grain Company TN LLC

9420 Underwood Ave. Suite 100

Omaha NE 68114

Attention: Chief Executive Officer

Facsimile: (402) 884-8776

Telephone: (402) 884-8700

(b) if to the Seller

Union City Grain Company LLC

Dyer Gin Company, Inc.

Thomas W. Wade, Jr. Living Trust

2022 Stonewall Drive

Union city TN 35261

Attention: Thomas W. Wade, III

Facsimile: 731.749.0911

Telephone: 731.749.5931

Section 9.02 Definitions. Definitions are set forth in Schedule 9.02.

Section 9.03 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Applicable Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, such term or other
provision will be interpreted so as to best accomplish the intent of the parties
within the limits of Applicable Law.

Section 9.04 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties.

Section 9.05 Entire Agreement; No Third-Party Beneficiaries. Each of the
representations, warranties, covenants and agreements of any party hereto
contained in any Schedule or Exhibit hereto or any certificate delivered by or
on behalf of such party pursuant to Section 6.02 or 6.03 of this Agreement will
be deemed incorporated and contained in this Agreement and will constitute
representations, warranties, covenants and agreements of such party. This
Agreement (including the Annexes, Schedules and Exhibits hereto) supersedes any
other agreement, whether written or oral, that may have been made or entered
into by any party or any of their respective Affiliates (or by any director,
officer or representative thereof) with respect to the subject matter hereof.
This Agreement (including the Annexes, Schedules and Exhibits hereto), together
with the other Transaction Agreements, constitutes the entire agreement by and
among the parties hereto with respect to the subject matter hereof and there are
no agreements or commitments by or among such parties or the Affiliates with
respect to the subject matter hereof except as expressly set forth herein. No
investigation or receipt of information

 

22



--------------------------------------------------------------------------------

by or on behalf of the Buyer at any time, whether before or after the execution
and delivery of the Agreement or the Closing Date, will diminish or obviate any
of the representations, warranties, covenants or agreements of the Seller under
this Agreement or the conditions to obligations of the Buyer under this
Agreement. No investigation or receipt of information by or on behalf of the
Seller at any time, whether before or after the execution and delivery of the
Agreement or the Closing Date, will diminish or obviate any of the
representations, warranties, covenants or agreements of the Buyer under this
Agreement or the conditions to the obligations of the Seller under this
Agreement. Nothing in this Agreement, express or implied, is intended to confer
on any Person other than the parties hereto and their respective permitted
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Agreement.

Section 9.06 Amendments. No modification or amendment of this Agreement and no
waiver of any of the terms or conditions hereof shall be valid or binding unless
made in writing and executed by all of the parties hereto.

Section 9.07 Assignment; Successors in Interest. Any purported assignment in
violation of this Section 12.07 shall be void. Subject to the preceding
sentences, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the parties and their respective successors and assigns. In the
event that the Seller sells, transfers or leases all or substantially all of its
assets, or is not the surviving corporation in any merger, consolidation or
other business combination in which it may enter with any Person, the Seller
will cause such purchaser or surviving corporation, as the case may be, to
assume the Seller’s obligations under this Agreement upon the consummation of
any such transaction, so long as any of such obligations remain outstanding,
unpaid or unperformed.

Section 9.08 Governing Law. This Agreement shall be governed by and construed
under the laws of the State of Nebraska (irrespective of its choice of law
principles).

Section 9.09 Resolution of Conflicts.

(a) Any dispute or other Proceeding arising out of or relating to this Agreement
or any of the Transaction Agreements must be brought in any United States
District Court located in the State of Nebraska (to the extent that such court
has subject-matter jurisdiction). Each party (i) accepts, generally and
unconditionally, the jurisdiction of such court and any related appellate court
over such disputes or Proceedings and (ii) irrevocably waives any objection it
may now or hereafter have as to personal jurisdiction, venue or inconvenient
forum (forum non conveniens).

(b) THE PARTIES HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING TO WHICH
THEY ARE BOTH PARTIES INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH, THIS AGREEMENT.

(c) If an indemnifying party hereunder (an “Indemnifying Party”) shall object in
writing to the indemnity of a Buyer Indemnitee or Seller Indemnitee in respect
of any claim for Damages made pursuant to Sections 7.1 or 7.2 within the period
specified in the applicable section, the Seller and the Buyer shall attempt in
good faith to resolve any disputes promptly by negotiation between and among
executives of the Buyer and executives of the Seller, in each case who, if
possible, shall be at a higher management level than the individuals with direct
responsibility for administration of this Agreement (the “Negotiators”). Any
party may give the other party written notice of any dispute not resolved in the
normal course of business. Within fifteen (15) Business Days after delivery of
the notice, the receiving party shall submit to the others a written response.
The notice and response shall include (i) a statement of each party’s position
and a summary of arguments supporting that position, and (ii) the name and title
of the Negotiators and of any other individual who will accompany them. Within
thirty (30) days after delivery of the disputing party’s notice, the Negotiators
shall meet at a mutually

 

23



--------------------------------------------------------------------------------

acceptable time and place, and thereafter as often as they reasonably deem
necessary, to attempt to resolve the dispute. If the matter has not been
resolved by these individuals within sixty (60) days of the disputing party’s
notice, or if the parties fail to meet within thirty (30) days, any party may
pursue other remedies available at law or equity. All negotiations pursuant to
Section 9.09 shall be confidential and shall be treated as compromise and
settlement negotiations.

(d) Notwithstanding anything contained herein to the contrary, the parties
hereto agree that irreparable damage would occur in the event that any of the
provisions of this Agreement or the Transaction Agreements were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement or any of the Transaction
Agreement and to enforce specifically the terms and provisions of this Agreement
and the Transaction Agreements, this being in addition to any other remedy to
which they are entitled at law or in equity. Each party shall continue to
perform its obligations under this Agreement pending final resolution of any
dispute arising out of or relating hereto.

Section 9.10 Risk of Loss.

(a) If, before the Closing Date, the Real Property or the Acquired Assets are
damaged by any insured casualty and the damage does not constitute a Seller
Material Adverse Effect, then this Agreement shall remain in full force and
effect and, on the Closing Date, any insurance proceeds (or, if not theretofore
received, the right to receive such proceeds) payable to the Seller on account
of the damage shall be transferred to the Buyer and the amount of any deductible
under the Seller’s insurance policy to the extent of the restoration cost as
reasonably determined by the Seller and the Buyer shall be a credit to the Buyer
against the Purchase Price for the Acquired Assets and will be deducted from the
Closing Payment.

(b) If, before the Closing Date, the Real Property or portion of the Real
Property is taken and such taking does not constitute a Seller Material Adverse
Effect, the Seller agrees to assign to the Buyer at the Closing its rights to
any such compensation and damage award, and will not settle any Proceedings
relating to such taking without the Buyer’s prior written consent.

Section 9.11 Interpretation.

(a) Unless the context otherwise requires, (i) all references made in this
Agreement to an Annex, Section, Schedule or an Exhibit are to an Annex, Section,
Schedule or an Exhibit of or to this Agreement, and (ii) words in the singular
include the plural and vice versa. The table of contents and headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.”

(b) An individual will be deemed to have “knowledge” of a particular fact or
other matter if (i) such individual is actually aware of such fact or other
matter or (ii) a prudent individual when taking into account their position and
responsibilities could be expected to discover or otherwise become aware of such
fact or other matter in the course of conducting a reasonable investigation
concerning the existence of such fact or other matter.

(c) In the event of an ambiguity or question of intent or interpretation, this
Agreement shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the extent to which any such party or its counsel participated in the
drafting of any provision hereof or by virtue of the extent to which any such
provision is inconsistent with any prior draft hereof.

 

24



--------------------------------------------------------------------------------

(d) References to “Seller” herein shall be interpreted as a reference to each
Seller, with respect to itself, unless otherwise specified.

Section 9.12 Waiver. The failure of any of the parties to enforce at any time
any of the provisions of this Agreement or the other Transaction Agreements
shall in no way be construed to be a waiver of any such provision, nor in any
way to affect the validity of this Agreement or any other Transaction Agreement
or any part hereof or thereof or the right of any party thereafter to enforce
each and every such provision. No waiver of any breach of or non-compliance with
this Agreement or any other Transaction Agreement shall be held to be a waiver
of any other subsequent breach or non-compliance.

[the remainder of this page intentionally left blank]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, all as
of the date first written above.

 

GREEN PLAINS GRAIN COMPANY TN LLC, a Delaware limited liability company By  

/s/ Todd Becker

  Name:  

Todd Becker

  Title:  

President & CEO

UNION CITY GRAIN COMPANY LLC, a Tennessee limited liability company By  

/s/ Thomas W. Wade III

  Name:  

Thomas W. Wade III

  Title:  

Chief Manager

DYER GIN COMPANY, INC., a Tennessee corporation By  

/s/ Thomas W. Wade III

  Name:  

Thomas W. Wade III

  Title:  

President

THOMAS W. WADE, JR. LIVING TRUST DATED JULY 25, 2002 By  

/s/ Thomas W. Wade III

  Name:  

Thomas W. Wade III

  Title:  

Co-Trustee

WADE GIN COMPANY, LLC By  

/s/ Thomas W. Wade III

  Name:  

Thomas W. Wade III

  Title:  

Chief Manager